DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 9980365) in view of Jones (US 3444399).


1.  A system 10 configured for operation below a threshold temperature, said system comprising: a power supply (inherent/implied);  a housing 100;  a temperature-sensitive electronic component 300 enclosed within said housing and electrically connected to said power supply (implied), wherein said temperature-sensitive electronic component 300 becomes susceptible to failure when the temperature of said temperature-sensitive electronic component decreases and crosses the threshold temperature (implied by temperature sensitive);  and a heating circuit 600 at least partially enclosed within said housing 100, said heating circuit electrically connected to said power supply and configured to generate heat energy within said housing when the temperature within said housing decreases and approaches the threshold temperature in order to maintain the temperature of said temperature-sensitive electronic component above the threshold temperature. 
	Chen discloses a controller 500 which is configured for receiving sensor signals from the temperature sensors 400, and turning on/off the heating assembly 600 according to the sensor signals.  In detail, in a low temperature environment (such as -40.degree.  C.), the electronic components 300 are required to be heated up to a safe temperature (such as 0.degree.  C.) before the electronic device 10 is turned on in order to extend the service life of the electronic components 300.  Therefore, if one of the temperature sensors 400 detects the temperature of one of the electronic component 300 lower than a lowest optimal temperature for turning on the electronic device 10, the first heating sheet 621 will be activated by the controller 500 in order to generate heat.  
	Chen does not disclose the use of a temperature-dependent resistor, such as a PTC or NTC thermistor, but rather a heater controlled by the controller 500 and temperature sensors 400.  It is generally known in the art of electric resistance heating that the use of expensive controllers and temperature sensors can be reduced or eliminated by the use of self-regulating electric resistance 
 
2.  The system of claim 1, wherein said heating circuit is configured to generate heat energy when an ambient temperature of said temperature-dependent resistor is less than the threshold temperature.  Note the Chen discloses the control of the heating means to generate heat when the temperature of the device 10, including the heating means 600, drops below a threshold temperature. 
 
3.  The system of claim 1, wherein said heating circuit is configured to cease generating heat energy when an ambient temperature of said temperature-dependent resistor is greater than the threshold temperature. 
Note the Chen teaches the control of the heating means to cease to generate heat when the temperature of the device 10, including the heating means 600, rises above a threshold temperature.
 
4.  The system of claim 1, wherein said heating circuit is configured to generate heat energy when an ambient temperature of said temperature-dependent resistor falls within a range of temperatures including the threshold temperature. See claims 2 and 3 mutatis mutandis. 
 

component 300 lower than a lowest optimal temperature for turning on the electronic device 10, the first heating sheet 621 will be activated by the controller 500 in order to generate heat.

Regarding claims: 
6.  The system of claim 1, wherein said temperature-dependent resistor comprises a negative-temperature-coefficient (NTC) thermistor having a resistance that increases below a critical temperature. 
 
7.  The system of claim 6, wherein the increased resistance of said NTC thermistor below the critical temperature corresponds to an increase in heat energy generated by said heating circuit. 
 
8.  The system of claim 1, wherein said temperature-dependent resistor comprises a positive-temperature-coefficient (PTC) thermistor having a resistance that decreases below a critical temperature. 
 
9.  The system of claim 8, wherein the decreased resistance of said PTC thermistor below the critical temperature corresponds to an increase in heat energy generated by said heating circuit. 

 
10.  The system of claim 1, wherein said system enables thermal regulation of said temperature-sensitive electronic component without requiring a controller or computer-executed software. 
As noted, Jones teaches the use of PTC and NTC thermistors provided in thermal contact with a thermally sensitive electronic component in order to maintain the sensitive component in the proper operating temperature range. As such it would have been obvious to one of skill in the art to modify the Chen device to use either a PTC and/or NTC thermistor as taught by Jones to provide the thermal regulation taught by Chen without the need for the expensive controller 500 and sensors 400.
 
11.  A system configured for operation below a threshold temperature, said system comprising: at least one temperature-sensitive electronic component, said at least one temperature-sensitive electronic component becoming susceptible to failure when the temperature of said at least one temperature-sensitive electronic component decreases and crosses the threshold temperature;  and at least one passive resistive heating element configured to generate heat energy when an ambient temperature of said at least one passive resistive heating element decreases and approaches the threshold temperature the threshold temperature in order to maintain the temperature of said at least one temperature-sensitive electronic component above the threshold temperature. See explanation regarding claim 1, mutatis mutandis.
 

	Note that Jones teaches the use of multiple passive resistive elements for the control of temperature of a sensitive electronic component, and as such the modification of Chen to include such a duplication of parts would have been an obvious design choice requiring no inventive action by the artisan. 
 Regarding claims 13 -19, see above arguments, mutatis mutandis. 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 9980365) in view of Jones (US 3444399) and further in view of Hanzic (US 5288974).
	See explanation regarding claims 1 and 11 above, mutatis mutandis. 
Regarding claim:
20.  A heating circuit for heating a temperature-sensitive electronic component, the temperature-sensitive electronic component becoming susceptible to failure when the temperature of the temperature-sensitive electronic component decreases and crosses a threshold temperature, said heating circuit comprising: a power source;  a temperature-dependent resistor electrically connected to said power source, said temperature-dependent resistor configured to decrease in resistance when the temperature surrounding said temperature-dependent resistor decreases and approaches the threshold temperature;  a resistive heating element electrically connected in series with said temperature-dependent resistor and configured to generate heat energy when said temperature-dependent resistor decreases in resistance in order to maintain the temperature of said temperature-sensitive electronic component above the threshold temperature;  and a delta voltage monitor configured to sense a voltage drop through said temperature-dependent resistor and indicate, based on the sensed voltage drop, at least one of a sensed open-circuit failure and a short circuit failure.

	Hanzic discloses a control arrangement for a heater including a fault sensing circuit may be indicate and disable the heating circuit, if the voltage drop across the heater wire 5 is lower than a 
pre-set value indicating a short circuit failure. 	Hanzic teaches to prevent a heater from being supplied with power under a short circuit condition, a fault sensing circuit (monitor) may be provided, to disable the circuit, if the voltage drop (delta voltage) across the heater wire 5 is lower than a pre-set value.
	For safety reasons, it would have been obvious to modify the device of Chen as modified by Jones to provide the short circuit fault sensing circuit as taught by Hanzic so that under short circuit conditions the heating device is disabled. 
Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive. Applicant argues that modifying the Chen device with the teachings of Jones would change the principle of operation of the Chen device and is therefore improper.  It is however noted that the modification of the Chen device with the teachings of Jones would not change the principle of operation as the device would still be dedicated to providing a means of heating an electronic component to maintain an optimal temperature of operation said means including an electrical heater and a control means for controlling the electrical heater.  It is well established that the skilled artisan is easily motivated to modify a device to simplify its construction and or operation, and as such one would be motivated to modify the control system of Chen with the PTC/NTC self-regulating heaters as taught by Jones. Further it is noted that the modification of Chen to employ the self-regulating heaters as taught by Jones does not fundamentally change the manner by which Chen would operate, controller 500 would continue to .
With respect to claim 20, Applicant argues that the cited art fails to disclose or suggest the “delta voltage monitor”.  It is noted that the term “delta voltage monitor” does not seem to be a term of art and is therefore interpreted to include generic voltage drop (change or delta) monitors.  As such it can be seen as delineated above that Hanzic teaches the use of a voltage monitor to indicate a short circuit failure and the proposed modification is reasonably accomplished and obvious to one of skill.  


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOR S CAMPBELL/Primary Examiner, Art Unit 3761